Title: To George Washington from Thomas Jefferson, 2 August 1780
From: Jefferson, Thomas
To: Washington, George


					
						Sir
						Richmond Aug. 2. 1780.
					
					In obedience to the act of our assembly, a copy of which I now do myself the honor of inclosing you, I am, in the name of the General assembly, “to request you to proclaim pardon to all deserters from the Virginia line of the continental army, who shall within two months after the publication of the act” (which took place about a week ago) “return to their several companies, if on land, & if at sea, within two months after their return, and serve during the war, if so engaged, & if otherwise, shall serve two years over and above the time for which he or they engaged.” the capture of the Virginia line took place during the

session of the assembly, & probably was not known when this act passed. this will account to your Excellency for the requisition to deserters to join their companies; and will no doubt point out to you the necessity of changing it in that part. Your Excellency having had experience of the efficacy of Proclamations can better judge what expectations may be formed from the one now asked: from that part of the act which makes it the duty of the militia captains to seek for deserters I do hope that very good effects will proceed. I have the honor to be with every possible sentiment of esteem & respect Your Excellency’s Most obedient & most humble servt
					
						Th: Jefferson
					
				